FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	This application is a 371 of PCT/JP2019/003150 filed 01/30/2019. This application also claims foreign benefit of JAPAN JP2018-013678 filed 01/30/2018. 
	 Receipt is also acknowledged of the certified English translation filed 06/17/2022 for the foreign application of JAPAN JP2018-013678. Thus, instant application is afforded the foreign priority benefit of JAPAN JP2018-013678 filed 01/30/2018.
	Accordingly, claims 1-2 and 4-15 of the instant application are afforded the effective filing date of 01/30/2018.

Status of the Claims
This action is in response to papers filed 06/17/2022 in which claim 3 was canceled; and claims 1, 8, and 12 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-2 and 4-15 are under examination.



Withdrawn Objection/Rejections
	The objection to claim 8 for a typographical error, is withdrawn, in view of Applicant’s amendment to claim 8.
	The rejection of claims 8 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 8 and 12.
The rejection of claim(s) 1-4 and 6-15 under 35 U.S.C. 102(a)(1) as being anticipated by Toshiyama et al (Oncogene, 38: 244-260, published date: 8 August 2018; cited in IDS 07/29/2020), is withdrawn, in view of Applicant’s filing of certified English translation of foreign application of JAPAN JP2018-013678, thereby perfecting foreign priority under 35 U.S.C. 119(a)-(d).
The rejection of claim(s) 1, 2, 7-12 and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al (US 2011/0201754 A1), as evidenced by Wang et al (Molecular Medicine Reports, 17: 4531-4539, published date: 9 January 2018), is withdrawn, in view of Applicant’s amendment to claim 1.

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (US 5,412,072) in view of by Kitagawa et al (US 2011/0201754 A1), as evidenced by Wang et al (Molecular Medicine Reports, 17: 4531-4539, published date: 9 January 2018).
Regarding claim 1, Sakurai teaches a PEG-polypeptide block copolymer to which a drug is bonded to the polypeptide of the block copolymer, wherein the polypeptide is polyaspartic acid, polyglutamic acid or polylysine (Abstract; column 1, lines 50-end; column 3, lines 45-end; columns 4 and 5).
However, Sakurai does not teach the ubenimex molecule of claim 1.
Regarding the ubenimex molecule of claim 1, Kitagawa teaches a PEG-b-polyaspartic acid (or polyglutamic acid) block copolymer to which an active substance such as bestatin (ubenimex) is linked to the aspartic acid residues or polyglutamic residues of the block copolymer (Abstract; [0013]-[0017], [0024]-[0025], [0040]-[0044], [0064] and [0072]; claims 1-3 and 13-14).
It would have been obvious to one of ordinary skill in the art to incorporate bestatin (ubenimex) as the drug that is bonded to the polypeptide of the copolymer of Sakurai, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Sakurai and Kitagawa are commonly drawn to PEG-polypeptide block copolymers to which a drug is bonded to the polypeptide of the block copolymer, and Kitagawa provided the guidance for using bestatin (ubenimex) as the active substance (a drug) that can be bonded to the polypeptide of the block copolymer. Thus, it would have been merely simple substitution of one known drug for another to obtain predictable results of PEG-polypeptide block copolymers to which a drug such as  using bestatin (ubenimex) is bonded to the polypeptide of the block copolymer so as to form a PEG-b-polypeptide-ubenimex (drug) conjugate, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 2, Sakurai teaches the polypeptide is polylysine, which is a polypeptide that contains a basic amino acid residue (lysine).
Regarding claim 4, Sakurai teaches that the drug is bonded to the polypeptide such as polylysine via an amide bond (Abstract; column 4, lines 1-35). Thus, it would have been reasonably obvious that the substitution of bestatin (ubenimex) as the drug that is bonded to the polypeptide of the copolymer of Sakurai would result in an amide bond linkage form between the amino group on the polylysine and the carboxy group on the ubenimex, as claimed.
Regarding claim 5, Sakurai teaches the polypeptide has a molecular weight of 10,000 (column 5, lines 50-57).
Regarding claim 6, Sakurai and Kitagawa suggested that more than 1 drug molecule can bonded to the amino acid residues of the polypeptide based on the amount of amino acid residues of the polypeptide and the content or mol% of the drug (bestatin) bonded, where there being no free bestatin was detected (Sakurai: column 7, lines 1-30; Kitagawa: [0040]-[0042]). Thus, it would have been reasonably obvious that the PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to the polypeptide of the block copolymer of Sakurai and Kitagawa would have 2 or more ubenimex molecules linked to the polypeptide, it would have been reasonably obvious to optimize the amount of amino acid residues and content of drug (ubenimex) to achieve the desired number of ubenimex molecules linked to the polypeptide of 2 to 100, as claimed.
Regarding claim 7, as discussed above, Sakurai in view of Kitagawa teach PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to the polypeptide of the block copolymer.
Regarding claim 8, as discussed above, Sakurai in view of Kitagawa teach PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer.
Regarding claim 9-11 and 15, as discussed above, Sakurai in view of Kitagawa teach PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer. Thus, the structural components of the compound of claim 1 has been taught by Sakurai in view of Kitagawa. As such, the recitation of “a medicament,” “a reagent,” “an anticancer agent,” and “a CD13/APN activity inhibitor” as recited in the preamble of claims 9-11 and 15 are reciting the intended purpose or use of the compound of claim 1, thereby the PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer of Sakurai in view of Kitagawa being structurally the same as the compound claim 1 would be capable of performing the intended purpose or intended use as “a medicament,” “a reagent,” “an anticancer agent,” and “a CD13/APN activity inhibitor” as claimed. As evidenced by Wang, the active substance of ubenimex in known in the prior to function or to be useful as a drug, an anticancer agent, anti-tumor drug, an adjuvant and a CD13/APN activity inhibitor (Wang: Abstract and Introduction).
Regarding claim 12, the limitation of “the target cancer is solid cancer” is a recitation of the intended use of the anticancer agent comprising the compound of claim 1 of claim 11. Given that the structure of the anticancer agent comprising the compound of claim 1 of claim 11 has been taught by Sakurai in view of Kitagawa supra, the PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer of Sakurai in view of Kitagawa being structurally the same as the compound claim 1, thereby would be capable of performing the claimed intended use of “target cancer is a solid cancer.” It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, the limitation of “which is used for administration in combination with another anticancer compound” is a recitation of the intended use of the anticancer agent comprising the compound of claim 1 of claim 11. Given that the structure of the anticancer agent comprising the compound of claim 1 of claim 11 has been taught by Sakurai in view of Kitagawa supra, the PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer of Sakurai in view of Kitagawa being structurally the same as the compound claim 1, thereby would be capable of performing the claimed intended use of “which is used for administration in combination with another anticancer compound.” It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (US 5,412,072) in view of by Kitagawa et al (US 2011/0201754 A1), as evidenced by Wang et al (Molecular Medicine Reports, 17: 4531-4539, published date: 9 January 2018), as applied to claims 1 and 11 above, and further in view of Yamashita et al (International Journal of Oncology, 49: 89-98, 2016; cited in IDS 07/29/2020).
The compound of claim 1 and 11 are discussed above, said discussion being incorporated herein in its entirety.
However, Sakurai and Kitagawa do not teach the another anticancer compound of claim 13.
Regarding claim 13, Yamashita teaches a synergistic combination therapy of ubenimex and anticancer drugs such as fluorouracil, cisplatin, doxorubicin and sorafenib (Abstract; page 97). Yamashita teaches ubenimex synergistically enhanced the antitumor effect of fluorouracil, cisplatin and doxorubicin (Abstract; page 97).
It would have been obvious to one ordinary skill in the art to use the PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer of Sakurai in view of Kitagawa in combination with another anti-cancer drug such as fluorouracil, cisplatin or doxorubicin, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Yamashita provided the guidance to do so by teaching that that ubenimex is advantageously use in combination with another anticancer drug such as fluorouracil, cisplatin or doxorubicin so as to synergistically enhance the antitumor effect of fluorouracil, cisplatin or doxorubicin. Thus, an ordinary artisan seeking to formulate a pharmaceutical product that would provide enhanced antitumor treatment would have looked to using  the PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer of Sakurai in view of Kitagawa in combination with fluorouracil, cisplatin or doxorubicin, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that the drugs suitable for attaching to the hydrophobic segment of the block copolymer of Sakurai were all intracellular agents such as DNA intercalating agents. Applicant alleges the drug in the hydrophobic segment was located inside micelle and when these drug-containing micelles are taking up into cells, the micelle structure breaks down, exposing the drug intracellularly to produce its pharmaceutical effect. Thus, Applicant alleges that the water-soluble high molecular polymerized drug disclosed in Sakurai works as intended only when the drug to be attached to the hydrophobic segment is an intracellularly acting agent. In contrast to Sakurai, Applicant alleges the claimed ubenimex functions by binding to CD13/APN on the cell membrane, thereby ubenimex binds to its target outside of the cells and is not a molecule that functions intracellularly. As such, Applicant alleges that if an ordinary artisan use ubenimex as the drug in the water-soluble high molecular polymerized drug disclosed in Sakurai, the resultant drug conjugate would form micelles when present in aqueous solution, placing ubenimex inside the micelles and as such, ubenimex would not be ab le to bind its target on the cell membrane to product its pharmaceutical effect and thus, the proposed modification would defeat the pharmaceutical effects conferred by ubenimex by preventing its binding to its target on cell membrane. (Remarks, pages 6-9).

In response, the Examiner disagrees. It is noted that the pending 103 rejection over independent claim 1 is based on the combined teachings of Sakurai and Kitagawa. Thus, Applicant’s argument attacking Sakurai individually is piecemeal analysis of the cited references and thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant alleges that ubenimex, which functions extracellularly, would not be a suitable drug for attachment to the hydrophobic segment of Sakurai, as the drugs described in Sakurai are intracellular acting agents. However, as discussed in the pending 103 rejection, Kitagawa, commonly to Sakurai, also teaches a PEG-polypeptide block copolymer to which a drug is bonded to the polypeptide of the block copolymer and further provided guidance for using ubenimex (bestatin) as the drug that can be bonded to the polypeptide of the block copolymer. Additionally, Kitagawa also indicated that variety of other drugs including doxorubicin (an intracellular acting agent), can also be suitable drugs for attaching to the polypeptide of the block copolymer. Thus, Kitagawa provided the direct guidance and reasonable expectation of success for using ubenimex (bestatin) as the drug that can be bonded to the polypeptide of the block copolymer, as Kitagawa indicated that aside from ubenimex, variety of other drugs including those described in Sakurai (i.e., methotrexate) are suitable as the drug that can be bonded/attached to the polypeptide of the block copolymer (Kitagawa: [0026]). As such, contrary to Applicant’s allegation, the propose modification of attaching ubenimex as guided by Kitagawa as the drug bonded/attached to the polypeptide (hydrophobic segment) of the copolymer of Sakurai would indeed be satisfactory for its intended purpose of obtaining a resultant PEG-b-polypeptide-ubenimex (drug) conjugate which provide excellent drug delivery performance and higher efficacy of the drug after administration, a result that that is common in both Sakurai and Kitagawa (Sakurai: column 1, lines 33-48 and column 6, lines 7-17; Kitagawa: [0103], [0105] and [0109]). Accordingly, the claimed invention remain obvious over the combined teachings of Sakurai and Kitagawa, as a clear suggestion or motivation and a reasonable expectation of success were provided by the cited prior arts.
As a result, for at least the reason discussed above, claims 1-2 and 4-15 remain obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613